Citation Nr: 0919961	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1968 to July 1971.  Further, the record reflects he 
had additional service in the Army National Guard of Nebraska 
from March 1976 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Lincoln, Nebraska, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.  This claim was 
previously before the Board in January 2008, when the matter 
was remanded to the RO for additional evidentiary development 
and notice to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2008 remand, the Board instructed the RO/AMC 
to secure the Veteran's National Guard service medical 
records through official channels.  The Board also instructed 
the RO/AMC to send the Veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that included 
notice pertaining to how VA establishes disability ratings 
and effective dates for the claim on appeal.  Finally, the 
Board instructed that, after ensuring that the requested 
development was complete, the RO/AMC should re-adjudicate the 
claim and issue a supplemental statement of the case (SSOC) 
if any claim was not fully granted.

The record shows that the Veteran was sent the corrective 
VCAA notice.  The record also shows that the AMC twice 
requested that the Veteran complete and submit a VA Form 21-
4138 to provide information as to his National Guard or 
Reserve service.  The Veteran did not respond to either 
request.  

It appears that the AMC took the Veteran's failure to respond 
as a reason NOT to attempt to complete the requested 
development.  The AMC did not seek to obtain the Veteran's 
National Guard records based on the information already 
contained in the claims file.  The Board notes that the 
record contains the Veteran's NBG Form 22 which shows that 
Veteran was stationed at CO A 1-195th AR, McCook Nebraska, 
69001-0346.  The Board also notes that a veteran's service 
medical records with the National Guard of Nebraska are 
retained at the Nebraska Military Department, 1234 Military 
Road, Lincoln, Nebraska, 68508.  

In the January 2008 remand, the Board asked the RO/AMC to 
obtain the medical records from the Veteran's National Guard 
service.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Where the remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id. at 270-1.  VA should use all available 
information to obtain any pertinent records regardless of 
whether or not the Veteran provides any additional 
information requested.  As there is sufficient information in 
the claims file to at least attempt to secure any medical 
records associated with the veteran's period of National 
Guard service, the Board is compelled to remand again the 
claim for compliance with the instructions in the Board's 
January 2008 remand.

Accordingly, the case is REMANDED for the following action:

1.  Please contact any appropriate party to 
obtain all available service treatment 
records from the period of the Veteran's 
service in the National Guard of Nebraska.  
Any appropriate party should include (but is 
not restricted to) the following: the 
Veteran; his assigned unit ("CO A 1-195th 
AR, McCook NE"); and any higher authority 
of command who might have custody of the 
Veteran's National Guard record such as 
Nebraska Military Department, 1234 Military 
Road, Lincoln, Nebraska, 68508, attn: 
Michelle Bade.  If the AMC or RO is unable 
to associate the Veteran's National Guard 
records with the claims folder, then the 
requesting body should provide a memorandum 
to the file delineating the efforts take in 
its attempt to obtain those medical records. 
	
2.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the claims 
file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The AOJ should then readjudicate 
the claim on appeal.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order. No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




